Case: 21-30141      Document: 00516354393         Page: 1     Date Filed: 06/13/2022




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                    June 13, 2022
                                  No. 21-30141                     Lyle W. Cayce
                                Summary Calendar                        Clerk


   Joseph Simmons, Jr.,

                                                             Plaintiff—Appellant,

                                       versus

   Cornel Jackson; Paul D. Connick, Jr.; Risk Management
   Department, Jefferson Parish,

                                                          Defendants—Appellees.


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:20-CV-873


   Before Smith, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          Joseph Simmons, Jr. seeks leave to appeal in forma pauperis (IFP) the
   dismissal of his civil action arising from a 2013 auto accident. Two prior state
   court actions arising from the same accident were previously dismissed.



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-30141      Document: 00516354393           Page: 2    Date Filed: 06/13/2022




                                     No. 21-30141


          The district court dismissed Simmons’s instant claims under Federal
   Rule of Civil Procedure 12(b)(6) and 28 U.S.C. § 1915(e)(2)(B). The court
   correctly ruled that Simmons’s claim against Paul Connick, Jr. was based on
   an inapplicable provision of the Louisiana Constitution and thus frivolous,
   that “Risk Management Department” was not an entity capable of being
   sued, and that Simmons otherwise failed to state a claim against Jackson,
   Connick, and Jefferson Parish.       Because Simmons fails to present any
   nonfrivolous issue for appeal, his IFP motion is DENIED, and the appeal
   is DISMISSED as frivolous. See 28 U.S.C. § 1915(e)(2)(B); Baugh v.
   Taylor, 117 F.3d 197, 202 n.24 (5th Cir. 1997); 5th Cir. R. 42.2.
          Simmons is WARNED that the future filing of frivolous actions or
   appeals may result in sanctions, including monetary sanctions and limits on
   his access to this court and any court subject to this court’s jurisdiction.




                                          2